Citation Nr: 0406333	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-05 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for hydronephrosis, 
right pyeloplasty.

2.  Entitlement to an initial compensable rating for erectile 
dysfunction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran had active duty from August 1963 to August 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the January 2002 rating decision from the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO) that continued the evaluation of the 
service-connected hydronephrosis, right pyeloplasty, as 
noncompensably disabling, and that granted service connection 
for erectile dysfunction as secondary to the service-
connected hypertension.  As the disability rating assigned 
for erectile dysfunction is an initial rating, the guidance 
of Fenderson v. West, 12 Vet. App. 119 (1999), is for 
application as explained below. 

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



REMAND

As to the increased rating claims, the evidence is inadequate 
to fully evaluate the veteran's claims. 

At the Board hearing in July 2003, the veteran reported 
recent VA treatment for the disabilities at issue at the New 
Orleans, Louisiana, VA Medical Center.  Of record are 
treatment records through January 2002.  Therefore, any 
additional treatment records for the veteran from the New 
Orleans, Louisiana, VA Medical Center should be obtained.

Additionally, the veteran reports urinary problems, including 
leakage and urinary frequency, related to his service-
connected disability and reports erectile dysfunction.  
Further, he reports that his disability had gotten worse 
since the last VA examination in August 2001.  Therefore, a 
new examination should be provided regarding the current 
status of the veteran's service-connected hydronephrosis, 
right pyeloplasty, and erectile dysfunction.

It is noted that the issue in this case of entitlement to an 
initial compensable rating for erectile dysfunction involves 
an initial rating following the grant of service connection 
and staged ratings may be applicable.  Fenderson v. West, 12 
Vet. App. 119 (1999).

On remand, the RO must continue to assure that the provisions 
of the Veterans Claim Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) 
(VCAA), are complied with.  See also 38 U.S.C.A. § 5100 et 
seq. (West 2002).  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should obtain copies of all of 
the veteran's treatment records from the 
New Orleans, Louisiana, VA Medical Center 
that have not already been obtained.  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of the 
service-connected hydronephrosis, right 
pyeloplasty, and erectile dysfunction.  
The claims file should be made available 
and reviewed by the examiner in 
connection with the examination.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  

Regarding the veteran's service-connected 
hydronephrosis, right pyeloplasty, the 
examiner should describe all current 
symptomatology related to the service-
connected disability.  Additionally the 
examiner should indicate whether the 
veteran has attacks of colic, and if so, 
the frequency of the attacks should be 
described; whether there is related 
infection; and whether there is impaired 
kidney function.

Regarding the service-connected erectile 
dysfunction, the examiner should indicate 
whether the veteran has deformity of the 
penis, with loss of erectile power.

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record taking into account 
all applicable law and legal precedents.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued an 
appropriate Supplemental Statement of the 
Case and given a reasonable opportunity 
to reply.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




